Citation Nr: 0920949	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include anxiety reaction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which found that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for anxiety 
reaction.  

Where a claim has been finally denied by the Board, the Board 
has a jurisdictional responsibility to determine whether new 
and material evidence has been submitted regardless of the 
RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board has a similar responsibility where the claim has 
previously been denied in a final RO decision.  Jackson v. 
Principi, 265 F.3d 136 (Fed. Cir. 2001).  Only where the 
Board concludes that new and material evidence has been 
received does it have jurisdiction to consider the merits of 
the claim.  Barnett; Jackson.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Entitlement to service connection for "a 
neuropsychiatric condition variously diagnosed" was denied 
in a July 1956 Board decision; the claim was most recently 
denied in an unappealed November 2004 rating decision. 

2.  Evidence received since the November 2004 rating decision 
is cumulative or redundant or does not raise a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

The November 2004 decision denying entitlement to service 
connection for anxiety reaction and the July 1956 decision 
denying service connection for a neuropsychiatric condition 
are final.  38 U.S.C.A. §§ 7103(a), 7104(b), 7105(c) (West 
2002).

New and material evidence has not been received to reopen a 
claim seeking service connection for anxiety reaction.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection for anxiety reaction.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was provided with notice that complies 
with Kent in the January 2007 VCAA letter.  The letter did 
not tell him that the 2004 decision denied the claim because 
new and material evidence had not been received, but it did 
tell him that the Board denied his claim in 1956 because of a 
finding that the disability had pre-existed service and had 
not undergone an increase in disability during service.  

The absence of notice for the reasons for the 2004 decision 
was not prejudicial because the Veteran was sent notice of 
the 2004 decision, and if he had submitted evidence relating 
to the reasons for the 1956 decision, it would have been new 
and material as to the reasons for the 2004 denial.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the January 2007 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  For a finally-denied claim, VA is not 
required under the VCAA to provide a medical examination 
unless the claim is first reopened upon receipt of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7104(b).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the new claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

Analysis

The Veteran was initially denied service connection for a 
nervous condition in a Board decision, issued in July 1956.  
Board decisions are final when issued.  38 U.S.C.A. 
§§ 7103(a), 7104(b); 38 C.F.R. § 20.1100 (2008).  The Board 
considered the service treatment records, the report of a 
psychiatric hospitalization prior to service in September 
1951, and the report of a VA examination in May 1954.  The 
Board had also afforded the Veteran a hearing, the transcript 
of which was of record.

The Veteran entered service on February 19, 1952.  There is 
no indication that a psychiatric disability was identified on 
the examination for entrance into service.  The service 
treatment records show that the Veteran was seen on February 
26, 1952, with complaints of occasional fainting.  No 
pathology was noted, except for nervousness.  He was seen 
over the next days and months with complaints of anorexia, 
nervousness, headaches, belligerence, epigastric pain and 
vomiting.  

The service treatment records record the Veteran's reports of 
nervousness his entire life, that he had been expelled from 
high school, had been unable to keep a civilian job and had 
been hospitalized for "nerves" at the Boston Hospital in 
September 1951.  He said that he had never gotten along with 
people.  He had left this hospitalization against medical 
advice.  The reported diagnoses included anxiety reaction, 
situational maladjustment causing fecal impaction, emotional 
instability reaction.  These conditions were found to have 
not been incurred in service and to have existed prior to 
service entrance.

On VA examination in May 1954, it was noted that the Veteran 
had not worked since leaving service.  He complained of 
nervous stomach and vomiting after meals.  He was noted to 
continue to make an uncomfortable adjustment to society and 
work.  The diagnosis was anxiety reaction with 
psychophysiological, gastrointestinal reaction that was 
moderate in an unstable maladaptive asocial, inadequate 
personality of limited intelligence.  His overall level of 
incapacity was severe.

In October 1955, the successor to the Boston Hospital 
confirmed that the Veteran had been hospitalized in September 
1951 with a diagnosis of "physho [sic]-somatic syndrome."  
On admission he was found to be very nervous and was given 
medication and complete rest.  It was recorded that he was 
discharged four days after admission in an improved 
condition.

At his hearing, the Veteran's representative related that the 
Veteran's pre-service hospitalization had resulted from 
extensive celebrations after the Veteran found out that he 
had bee accepted for service, and he asserted that the 
treatment had actually been mostly for a stomach condition.  

The representative also related the Veteran's assertion that 
the reports of pre-service conflict with civilians were a 
figment of his imagination, which the representative believed 
was actually part of the psychoneurotic disorder.  The 
Veteran agreed with these assertions.  

The Board concluded that the veteran's neuropsychiatric 
condition clearly and unmistakably pre-existed service and 
that the disability did not increase in service.

The Veteran was again denied service connection for anxiety 
reaction by an unappealed November 2004 rating decision, in 
which the RO found that no new and material evidence had been 
submitted.  No new evidence had been submitted at that time, 
other than the Veteran's report that he had a psychiatric 
condition in service.  

The current claim to reopen was received in November 2006.  
The evidence received subsequent to the November 2004 rating 
decision includes VA Medical Center (VAMC) records from 
September 2001 and July 2002 for treatment of insomnia 
without pertinent reference to any kind of nervous condition 
or anxiety reaction.  

The provisions of 38 C.F.R. § 3.63 (1949) (VA Regulation 
1063) subsequently addressed the presumption of sound 
condition.  The regulation stated that a veteran would be 
presumed sound (free of the claimed injury or disease) upon 
entry into service unless there was clear and unmistakable 
evidence that the injury or disease existed prior to service 
and was not aggravated by service.  While the regulation 
seemed to require a two-prong test for rebutting the 
presumption of soundness, paragraph (d) stated that 
"evidence which makes it obvious or manifest that the injury 
or disease existed prior to acceptance and enrollment for 
service will satisfy the requirements of the statute."  
38 C.F.R. § 3.63(d) (1949).  This paragraph, in effect, 
eliminated the second prong of the test.  

The 1949 regulation further stated that VA's burden of 
proving that the veteran's condition was not aggravated in 
service would only be triggered after the veteran brought 
evidence that the condition had increased in severity in 
service.  38 C.F.R. § 3.63(i) (1949).

In 1961, VA removed 38 C.F.R. § 3.63 and promulgated 
38 C.F.R. §§ 3.304 and 3.306 to govern the presumptions of 
sound condition and aggravation respectively.

The regulation at 38 C.F.R. § 3.304(b) provided that the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  38 C.F.R. § 3.304(b) (2005).  This is in 
contrast with 38 U.S.C.A. § 1111, which states that the 
presumption of soundness is rebutted only when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002) (emphasis added).

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The Federal Circuit adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

VA has since amended 38 C.F.R. § 3.304(b) to include the 
requirement that there be clear and unmistakable evidence 
that the pre-existing disability was not aggravated.  
38 C.F.R. § 3.304(b) (2008).

Thus, under current law, the presumption of soundness in the 
veteran's case is rebutted only if there is clear and 
unmistakable evidence that the right and left hip conditions 
existed prior to service and that any pre-existing conditions 
were not aggravated by service. 

The change in understanding of the evidence needed to rebut 
the presumption of soundness did not create a new factual 
basis for the claim, and did not constitute new and material 
evidence to reopen the claim.  Kent v. Nicholson, at 6-8.  
See Routen v. West, 142 F.3d 1434, 1438-43 (Fed. Cir. 1998) 
(changes in the proof required to rebut the presumption of 
aggravation did not create a new factual basis for 
adjudicating the claim or constitute new and material 
evidence).

The newly received evidence does not relate to the reasons 
underlying the prior denials, namely that the disability had 
pre-existed service and not been aggravated.  The newly 
received evidence merely shows current symptoms.  Current 
symptomatology was reported at the time of the prior denials.  
As such, the evidence is not new and material.  

Therefore, the claim is not reopened and the appeal is 
denied.



ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for a psychiatric 
disability, including anxiety reaction is not reopened and 
the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


